DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2020 & 5/5/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-12, & 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liess et al.  (US 20020104957).
As to claim 1, Liess discloses an electronic device [abstract & figs. 12-19 & para. 58] comprising: 
a housing [abstract & figs. 12-19 & para. 58] having a touch input surface (transparent window 12) [figs. 1a-1b & para. 82];
a first laser light source (lasers of the type VCSEL, third diode laser) [figs. 1a-1b & para. 82 & 104-106] positioned within the housing and having a first resonant cavity configured to emit a first beam of light (third diode laser) [para. 104-106 & 82 & fig. 1a-1b], receive a redirection of the first beam of light, 
a second laser light source (lasers of the type VCSEL) [figs. 1a-1b & para. 82] positioned within the housing and having a second resonant cavity configured to emit a second beam of light (beam 13) [fig. 1b & para. 82 & 104-106], receive a redirection of the second beam of light, and self-mix the second beam of light and the redirection of the second beam of light [figs. 1a-2 & para. 82-84, 92, & 95]; 
a set of sensors (photo diode) [figs. 1a-2 & para. 23, 82-83, 92, & 99] configured to detect a respective property associated with each of a first self-mixed light of the first laser light source and a second self-mixed light of the second laser light source [para. 82-95 & 104-106]; and 
a processor [para. 136] configured to detect, at least partly in response to the detected respective properties associated with each of the first self-mixed light and the second self- mixed light [para. 82-95 & 104-106], a gesture of a user made on the touch input surface (scroll action & click action) [figs. 20-21 & para. 17-18, 35, 38, & 136]; 
wherein, a first axis of the first beam of light intersects the touch input surface at a first angle [para. 104-106 & 82 & fig. 1a-1b]; and 
a second axis of the second beam of light intersects the touch input surface at a second angle different from the first angle [fig. 1a-1b & para. 82, 104-106, & 111].
As to claim 3, Liess discloses the electronic device of claim 1, wherein the gesture of the user comprises a swipe gesture [figs. 20-21 & para. 17-18, 35, 38, & 136].
As to claim 6, Liess discloses the electronic device of claim 1, wherein:
the first angle is a perpendicular angle [para. 104-106 & 82 & fig. 1a-1b]; and 
the second angle is a non-perpendicular angle [fig. 1b & para. 82 & 104-106].
As to claim 7, Liess discloses the electronic device of claim 1, further comprising: 
at least one lens positioned in a path of the second beam of light [para. 104-106 & 82 & fig. 1a-1b];
wherein, the lens bends the second axis of the second beam of light before the second beam of light intersects the touch input surface at the second angle [para. 104-106 & 82 & fig. 1a-1b].
claim 8, Liess discloses the electronic device of claim 7, wherein the at least one lens tilts the second axis of the second beam of light toward the first axis of the first beam of light [para. 104-106 & 82 & fig. 1a-1b].
As to claim 9, Liess discloses the electronic device of claim 7, wherein the at least one lens tilts the second axis of the second beam of light away from the first axis of the first beam of light [para. 104-106 & 82 & fig. 1a-1b].
As to claim 10, Liess discloses the electronic device of claim 1, wherein the second laser light source is tilted with respect to the first laser light source [para. 104-106 & 82 & fig. 1a-1b].
As to claim 11, Liess discloses the electronic device of claim 1, wherein the detected respective properties associated with each of the first self-mixed light of the first laser light source and the second self-mixed light of the second laser light source [para. 93-94, 96, & 104-106] comprise at least one of: 
a junction voltage, a bias current, a power supply voltage, or a power output of a respective laser light source of the first laser light source or the second laser light source [para. 93-94 & 96].
As to claim 12, Liess discloses the electronic device of claim 1, wherein: 
the first laser light source is integrated with a respective first sensor in the set of sensors [para. 104-106 & figs. 1a-1b]; and 
the second laser light source is integrated with a respective second sensor in the set of sensors [para. 104-106 & figs. 1a-1b].
As to claim 14, Liess discloses the electronic device of claim 1, wherein the touch input surface is optically transmissive to at least the second beam of light [figs. 1a-1b].
As to claim 15, Liess discloses the electronic device of claim 1, wherein the touch input surface is optically transmissive to the first beam of light and the second beam of light [para. 104].
As to claim 16, Liess discloses the electronic device of claim 1, wherein the second beam of light has a different wavelength than the first beam of light [para. 113].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liess, in view of Van Steenberge et al. (US 20120160031), hereinafter Van.
As to claim 4, Liess teaches the electronic device of claim 1, wherein the processor is configured to: 
detect, at least partly in response to a first detected property associated with the first self-mixed light (z direction) [para. 82 & 104-106]; and 
detect, at least partly in response to a second detected property associated with the second self-mixed light, a movement of the user along the touch input surface (scroll action & click action) [figs. 20-21 & para. 17-18, 35, 38, & 136].
	Liess does not explicitly teach detecting a deflection of the touch input surface perpendicular to the touch input surface.
Van teaches the concept of an electronic device [abstract] that utilizes a first detected property (self-mixing interference corresponding to VCSEL 11) [fig. 1 & para. 59] associated with a first coherent light (light 20 emitted by VCSEL 11) [fig. 1 & para. 11, 58-59, & 49] is used in part to detect a deflection 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and touch input surface utilized with the electronic device of Liess, such that the touch input surface has a deflection and the processor utilizes detecting a deflection of the touch input surface perpendicular to the touch input surface, as taught by Van, to improve the accuracy of sensing of touch input causing deflection along a z-axis, as taught by Van [para. 10].
	Thus, Liess as modified by Van teaches detecting a deflection of the touch input surface perpendicular to the touch input surface (light from VCSEL laser reflect by reflector /object as modified corresponding to Z-axis) [Van: figs. 1-2 & para. 49 & 59-60 & Liess: fig. 2 & para. 104-106].
As to claim 5, Liess as modified by Van teaches the electronic device of claim 4, wherein the processor is configured to: 
detect the movement of the user along the touch input surface at least partly in response to first detecting the deflection of the touch input surface (light from VCSEL laser reflect by reflector /object as modified corresponding to Z-axis) [Van: figs. 1-2 & para. 49 & 59-60 & Liess: fig. 2 & para. 104-106].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, & 16-17 of U.S. Patent No. 11029442. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
Instant Application claims
US 11029442 claims
1
1
1
12
17
16 & 17



Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 12 of U.S. Patent No. 10771884. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
Instant Application claims
US 10771884 claims
17
1
17
12



Allowable Subject Matter
Claims 2, 13, & 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DAVID TUNG/Primary Examiner, Art Unit 2694